Citation Nr: 0519755	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  95-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.  

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from November 1959 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  The veteran appealed, and in September 
1997, August 1999, October 2000, and August 2004, the Board 
remanded the claims for additional development.  

In May 1999, the veteran was afforded a hearing before C. W. 
Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a bilateral hand disability 
that was present during service, manifested within one year 
of service or was related to an injury during his service.

2.  The veteran does not have a low back disability that was 
present during service or was otherwise related to an injury 
during his service.


CONCLUSIONS OF LAW

1.  A bilateral hand disability was not the result of disease 
or injury that was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).

2.  A low back disability was not the result of disease or 
injury that was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran argues that service connection is warranted for a 
bilateral hand disability, and a low back disability.  He 
argues that he hurt his back when he fell out of a truck in 
1960, with a number of subsequent flare-ups.  With regard to 
the claim for a bilateral hand disability, he argues that he 
had a number of injuries to his hands during duties 
assembling weapons, and performing maintenance.  The 
veteran's wife testified that the veteran had back and hand 
pain during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty, or within seven years for 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A.  Bilateral Hands

The veteran's service medical records show that in November 
1962, he was treated for complaints of a swollen left hand, 
and he denied any trauma.  Other reports, however, do 
indicate that there was trauma.  Two X-rays, taken about 11 
days apart, were negative.  About a week later, in December 
1962, he was treated for left hand pain.  On examination, he 
had a slightly swollen left thumb.  It was noted that he had 
a sprain, and that a splint had been applied to the left 
thumb.  In March 1973, he was treated for complaints of 
swollen hands and feet.  The veteran's separation examination 
report, dated in November 1983, shows that his upper 
extremities were clinically evaluated as normal.  

A VA "hand, thumb and fingers" examination report, dated in 
February 1995 shows that the veteran complained of bilateral 
hand pain.  On examination, there were no deformities, or 
abnormalities, and there was no significant swelling, 
significant crepitance, or joint enlargement.  The diagnosis 
was "normal examination, possible early arthritis."  A VA 
joints examination report, dated in February 1995 shows that 
the veteran complained of bilateral hand soreness.  There was 
no relevant diagnosis.  An accompanying VA X-ray report for 
the hands notes degenerative changes of minimal to moderate 
degree involving the head of the first metacarpal on both 
hands.  A June 1996 report shows treatment for complaints and 
numbness in the right hand, with an assessment of right 
carpal tunnel syndrome.  A VA joints examination report, 
dated in February 2002, shows complaints of hand pain.  The 
report notes that X-rays showed that the joint spaces were 
grossly maintained, with no other acute abnormality reported.  
The impressions included a notation, "In my opinion, the 
veteran's hand pain is as likely as not secondary to 
degenerative joint disease.  After review of the C-file, I 
could find no evidence of any treatment or injury regarding 
the veteran's hands.  Therefore, in my opinion the veteran's 
bilateral hand disability is not related to his military 
service.  It is more likely than not that the veteran's hand 
disability is age-related."  A VA "hand, thumb and 
fingers" examination report, dated in March 2005, notes, 
"He states that he sustained an injury in 1969 to his 
bilateral hands while in Hawaii.  He states that he caught 
his bilateral hands between a heavy artillery in the 
ground."  The impression noted "post-traumatic arthritis 
bilateral hands at the proximal and distal interphalangeal 
joints, although not radiographically present."  The 
examiner stated, "In my opinion, it is more likely than not 
that his post-traumatic arthritis did come from the 
previously mentioned accident in the History of Present 
Illness.  This is likely due to the fact that he has no other 
cause for injury to his bilateral hands while in service."  

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports contain 
mixed reports, some of which indicate that he had trauma to 
the left hand in 1962.  This was apparently an acute 
condition, as evidenced by the lack of treatment during his 
remaining 21 years of service (notwithstanding a March 1973 
report noting complaints of swollen hands and feet, with no 
evidence of trauma), and the fact that the veteran's 
separation examination report does not show a left hand 
condition.  The service medical reports do not contain any 
evidence of right hand trauma.  In addition, under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  As noted by the RO in the 
April 2005 SSOC, under 38 C.F.R. § 4.71a, DC 5003, 
degenerative arthritis must be established by X-ray findings.  
In this case, although a February 1995 VA X-ray report for 
the hands noted degenerative changes of minimal to moderate 
degree involving the head of the first metacarpal on both 
hands, this was not confirmed by any previous or subsequent 
X-ray reports.  In this regard, both the February 2002 and 
March 2005 VA examination reports note that X-rays of the 
hands were negative/essentially normal.  In summary, without 
a pathology to which his hand pain, or limitation of motion, 
can be attributed, there is no basis to find a that there is 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In reaching this decision, the Board has considered the 
examiner's opinion in the March 2005 VA examination report.  
However, the examiner cited to a bilateral hand injury in 
1969.  There is no record of any such injury in the veteran's 
service medical records.  Furthermore, the examiner reported 
that X-rays of the hands were "essentially normal."  Id.  
Therefore, this opinion is insufficient to show that the 
veteran has a hand disability that is related to his service.  
Gilpin.  

B.  Low Back

The veteran's service medical records show that in August 
1960, he received treatment for a possible head injury after 
he fell off of a truck.  He received follow-up treatment in 
September 1960.  The associated reports do not mention a low 
back injury.  In April 1962, he received treatment for back 
pain after he hurt his back, and that "he does not know how 
it happened."  Heat treatments were advised for three days.  
There was no diagnosis.  In August 1976, he was treated for 
low back pain.  An X-ray was within normal limits.  There was 
no relevant diagnosis.  The veteran's separation examination 
report, dated in November 1983, shows that his spine was 
clinically evaluated as normal.  A "report of medical 
history" accompanying the veteran's separation examination 
report shows that the veteran reported a history of recurrent 
back pain, and notes "lower back pinch nerve."  

The post-service evidence includes treatment reports, and VA 
hospital and examination reports, dated between 1985 and 
2002.  This evidence shows treatment for complaints of back 
pain in January 1986.  In January 1989, he sought treatment 
for "lower back pain from old fx (fracture) hip pain 
radiating into right leg."  He reported an eight to ten-year 
history of low back pain.  The diagnosis was chronic low back 
pain, rule out DJD (degenerative joint disease).  In July 
1989, he sought treatment for a complaint of pain and 
discomfort in his left hip that radiated to his lower back.  
The diagnosis was DJD back and hips.  Reports, dated between 
1993 and 1994, show treatment for complaints of low back pain 
and numbness, with diagnoses and assessments that included 
rule out L4-L5 disk.  A June 1993 magnetic resonance imaging 
(MRI) study reportedly showed a mild degenerative finding, 
with slight disc bulges.  A VA joints examination report, 
dated in February 1995 shows that the veteran complained of 
occasional low back pain.  There was no relevant diagnosis.  
A February 1995 VA MRI report contains an impression noting 
no significant change since May 1990, minimal hypertrophic 
spurring L1 through L4, moderate spurring of L5, and no 
interspace narrowing.  A VA spine examination report, dated 
in March 2004, shows complaints of low back pain.  The 
diagnosis was lumbar spondylosis.  The examiner stated, "In 
my professional opinion, the veteran's back complaints are 
less likely than not related to his left hip fracture in the 
service.  The patient fractured his left hip and his 
complaints are on the midline lumbosacral area down to his 
right leg.  Furthermore, his exam revealed the passive range 
of motion was tender agreeing with his left hip fracture.  
The patient's decreased range of motion is likely related to 
his lumbar spondylosis."  A VA spine examination report, 
dated in November 2004, shows that the examiner stated, "...I 
believe his low back disability is less likely than not 
related to his military service."  

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports show that he 
received treatment for back pain in April 1962, with no 
diagnosis.  There is no record of treatment for back symptoms 
for the next 14 years, until August 1976.  At that time, an 
X-ray was within normal limits, and there was no relevant 
diagnosis.  These were apparently acute conditions, as 
evidenced by the lack of treatment during his remaining 21, 
and 7, (respectively) years of service, and the fact that the 
veteran's separation examination report shows that his spine 
was clinically evaluated as normal.  The first post-service 
medical evidence of treatment for low back symptoms is found 
in a January 1986 VA treatment report.  This is over two 
years after separation from service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is 
no competent evidence of a nexus between a low back disorder 
and his service.  In this regard, the only competent opinions 
are found in the March 2004 and November 2004 VA examination 
reports, in which the examiners determined that the veteran's 
low back disability was not related to his service.  Finally, 
to the extent that the veteran may have intended to assert 
that he has a low back disability secondary to a service-
connected condition, the Board notes that service connection 
is currently in effect for residuals of a fracture to the 
left hip joint.  However, there is no competent opinion to 
show that this condition caused or aggravated a low back 
disorder, and the November 2004 VA spine examination report 
shows that the examiner stated that, "I believe that his low 
back problem is nor related to any hip pathology."  He 
explained that the veteran had a normal gait, and that he had 
mild to moderate L5-S1 disc degeneration with an otherwise 
normal lumbar spine which suggested that this was an isolated 
degenerated disc, which was quite common for a man of the 
veteran's age.  The Board therefore finds that the 
preponderance of the evidence is against the claim that the 
veteran has a low back disability that is related to his 
service, or to a service-connected condition, and the claim 
is denied.

C.  Conclusion

The Board has considered the oral and written testimony of 
the veteran, and the lay statements.  The Board points out 
that, although a lay person is competent to testify only as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues, 
and that it outweighs the lay statements. Accordingly, the 
veteran's claims for service connection must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in October 
2002, December 2003, and August 2004 (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the May 2004 and April 2005 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations, the reports of which include 
etiological opinions.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a bilateral hand disability is denied.  

Service connection for a low back disability is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


